Citation Nr: 9912047	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1944 to February 
1946.  



FINDINGS OF FACT

1.  Service connection has been established for a right knee 
disability since World War II; the right knee disability is 
currently rated as 60 percent disabling.

2.  Service connection has not been established for any other 
disability on a direct (i.e., incurred in or aggravated by 
military service) or on a secondary basis (i.e., disability 
due to a service-connected disability).

3.  The veteran has been awarded VA compensation for 
disabilities of the left lower extremity under the provisions 
of 38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

The claim of entitlement to specially adapted housing or a 
home adaptation grant is denied for failure to state a claim 
upon which relief can be granted.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.809, 3.890a (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria.  A certificate of eligibility for assistance in 
acquiring specially adapted housing may be extended to a 
veteran who has a permanent and total service-connected 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, or (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; or (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations may be issued to a veteran 
with applicable service who is entitled to VA compensation 
for a permanent and total service-connected disability, if, 
(a) the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809; nor had the veteran 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands in acquiring such adaptations to such 
veteran's residence as are determined by the VA Secretary to 
be reasonably necessary because of such disability or in 
acquiring a residence already adapted with special features 
determined by the VA Secretary to be reasonably necessary for 
the veteran because of such disability. This assistance will 
not be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. §§ 3.809, 3.809a.

In a precedent opinion, VA General Counsel held that a 
veteran with a disability that resulted from VA 
hospitalization or medical or surgical treatment who has been 
determined eligible for compensation "as if" such injury 
were service-connected pursuant to 38 U.S.C.A. § 1151 is not 
eligible for specially adapted housing or a special home 
adaptation grant as a result of the disability caused by VA 
medical care.  VAOPGCPREC 24-97 (July 3, 1997).  

In its decisions, the Board is bound by the regulations of 
the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  


Analysis.  The record establishes that the veteran has been 
service connected for a right knee disability since World War 
II and that this disability is currently rated as 60 percent 
disabling.  Service connection has not been established for 
any other disability on a direct (i.e., incurred in or 
aggravated by military service) or on a secondary basis 
(i.e., disability due to a service-connected disability).  
The veteran has been awarded VA compensation for disabilities 
of the left lower extremity under the provisions of 38 
U.S.C.A. § 1151.  The provisions of 38 U.S.C.A. § 1151 
provide that compensation "shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected" (emphasis added).  38 U.S.C.A. § 2101 
makes entitlement for specially adapted housing or a home 
adaptation grant conditioned on the veteran being "entitled 
to compensation under chapter 11 of this title for a 
permanent and total service-connected disability" (emphasis 
added).

In this case, the veteran argues that he should be awarded 
specially adapted housing or a home adaptation grant because 
of his loss of use of both lower extremities.  However he 
does not have a service-connected disability of the left 
lower extremity, i.e., a disability incurred in or aggravated 
by active military service, upon which such claim may be 
based.  General Counsel has held that even though the veteran 
is receiving compensation under § 1151 for a disability "as 
if" the disability were service connected, in reality the 
disability is a non-service-connected disability.  General 
Counsel held that section 1151 did not extend beyond 
authorizing monetary awards under chapters 11 and 13 as if 
certain disabilities or death were service connected, and 
that there was no intent to confer actual service connection 
to such injuries.  It was pointed out that specially adapted 
housing and special home adaptation grants are provided for 
in chapter 21 of title 38, not chapters 11 or 13.

It is also neither contended nor shown that the veteran has 
any other service-connected disabilities that would qualify 
him for the benefits sought.  While he receives VA 
compensation for his left lower extremity, such payments are 
based on disabilities sustained as the result of treatment at 
a VA medical facility and not for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  These disabilities were clearly not incurred in the 
course of active military, naval, or air service.

Where, as in this case, the law and not the facts are 
controlling, the claim must be denied as lacking legal merit.  
See Sabonis  Accordingly, the veteran's claim has no legal 
merit, and must be denied.  The VA General Counsel has so 
held, as found in VAOPGCPREC 24-97 (July 3, 1997), in an 
opinion that is binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 1998).  


ORDER

The claim for specially adapted housing or a home adaptation 
grant is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

